887 F.2d 1094
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.HONG-YEE CHIU, Appellant,v.The UNITED STATES, Appellee.
No. 84-1763.
United States Court of Appeals, Federal Circuit.
July 26, 1986.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
ORDER
Upon reconsideration of petitioner's motion for rehearing and suggestion for in banc consideration filed July 26, 1985, IT IS ORDERED AS FOLLOWS:
(1) The court's order of August 5, 1985, which denied the petition for rehearing, is vacated.
(2) The petition for rehearing is granted to the extent that the court's unpublished opinion of May 28, 1985, is vacated and the case is remanded to the Claims Court to reconsider its decision in Chiu v. United States, 6 Cl.Ct. 18 (1984), in view of the enactment of Pub.L. No. 99-80, 99 Stat. 183 (1985), and our decisions in Gavette v. Office of Personnel Management, 785 F.2d 1568 and 788 F.2d 753 (Fed.Cir.1986), and Olsen v. Department of Commerce, Census Bureau, 735 F.2d 558 (Fed.Cir.1984), to the extent that they may impact on the applicability of the Equal Access to Justice Act to the award of attorney fees and expenses in this case.


1
(3) The suggestion for in banc consideration is held to be mooted by the action here ordered.